—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered November 1, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of SVs to 25 years, unanimously affirmed.
The evidence amply supported the jury’s rejection of defendant’s justification defense. We see no reason to disturb the jury’s credibility determinations, which are supported by the medical evidence. Concur — Sullivan, J. P., Milonas, Williams, Mazzarelli and Saxe, JJ.